Title: To Benjamin Franklin from John Taylor, 1 December 1782
From: Taylor, John
To: Franklin, Benjamin


Dear SirCircus, Bath 1st. Decr. 1782.
The great friendship you have ever shewn me, produces a liberty which I trust you will forgive, as the subject is a matter of the utmost importance to me, and my family— I see in Freemans Philada. Journal of the 27th. february 1782 among the names of those who have forfeited their Estates, two John Taylors, and as I have not heard from my Agent Wm. West nor from any other person in Philada. since Decr. 1775 I am under the greatest anxiety least my property shoud fall under one of them— Pray tell me Sir is that unfortunately the case? If it is! what have I done to incur so heavy a punishment!—is my residing here the cause? — I did it to take care of a sickly wife, six small children, and an aged Mother. Or shou’d I have quitted all these tender Concerns and have gone an Individual to America? Surely that cou’d never be expected— I quitted it Sir with my good father in 1762 long before the beginning of the unhappy dispute— He was ever their warm friend and they told him he and his, shou’d ever have their love; and be assur’d good Sir not a thought ever enter’d my heart which cou’d give a shadow to suspect my warmest attachment and sincerest good wishes to that Country—but I need not take up your time with declarations of this kind— No man knows me and my family better than yourself; and may I add Dr Sir! my hopes that you will in consequence of it, think me worthy of your friendship and assistance in this distressfull business; and by your interest or advice point out to me such methods as I shou’d pursue, to reverse the forfeiture, if it has taken place, or prevent it at any future time.
I shou’d have taken a Journey to intreat this great favor in Person; was not my wife in so precarious a state of health that I cannot think of leaving her. She desires and my Mother joins in most respectful Compliments to You and I am most truly and respectfully Dear Sir Your very obliged & obedt Servt.
John Taylor
  
Endorsed: Answer’d by Mr Laurens—
Notation: Tailor Mr. John, 1st. Decr. 1782.
